PER CURIAM.
AFFIRMED. See Tramble v. Tramble , 193 So.3d 1105, 1105 (Fla. 5th DCA 2016) (holding that in absence of transcript or statement of evidence, appellate court's review is limited to errors appearing on face of final judgment or in pleadings and other matters in record); Spreng v. Spreng , 162 So.3d 168, 169 (Fla. 5th DCA 2015) (holding that although trial court's order awarding wife attorney's fees was deficient in its factual findings, error was not preserved for appeal because husband never filed motion for rehearing); Hedstrom v. Hedstrom , 123 So.3d 150, 152 n.4 (Fla. 5th DCA 2013) (reiterating that party cannot complain on appeal about inadequate findings unless alleged defect was brought to trial court's attention in motion for rehearing).
SAWAYA, EVANDER and EISNAUGLE, JJ., concur.